Gibson, C. J.
It is true, that the formal mode of finding an indictment is thus to endorse the bill; but it is not said by any writer to be the only one. On the contrary, it is said in 1 Chitty’s Or. L. 324, that though the endorsement is, if found, “ a true bill,” and if not found, “not a true bill,” yet the better way, in the latter case, is to endorse “not found,” and it would consequently be good to endorse it “found.” But, to endorse it “a bill,” is in effect to endorse it so; for though an indictment is strictly called a bill.before it has been found, yet it is, in common parlance, often called so afterwards. In this instance, the omission of the word “ true” may have been deemed immaterial, or it may have been accidental; but the court might have supplied it in either case, as “matter of form not touching matter of substance.” The grand jury certainly intended to do something; as they did not intend to endorse the bill “ ignoramus,” they intended to endorse it a true bill. The omission- was one of those clerical slips which, it is well settled by Ilawk B. 2. ch. 25, s. 97, and Ohitty’s Cr. L. 297, 325, the court has power, by the previous assent of the grand jury, to amend.
Allocatur refused.